We think the question raised by appellant's first bill of exception to have been properly disposed of and a further discussion of it is not necessary.
The other bill of exception reveals the following facts: During the cross-examination of appellant's wife the District Attorney asked her if she and appellant were not separated. In view of her testimony on direct examination the above question is not deemed to have been improper. Upon receiving a negative answer the District Attorney over objection handed the witness a letter which she identified as having been written by her to appellant, and after the witness read the letter he again asked her if she and her husband were not separated, to which witness again replied in the negative. The District Attorney then asked, "When you wrote 'Well, Sam, I do hate to come back to Glen Rose and live in that cabin, but if I can't do any better won't say anything,' do you mean to say you had not left him?" The witness replied, "No, sir, I had not. He took me to my mother's to visit her, and we had been living in this cabin in the park and I didn't want to live in that cabin. I had begged him to work in the fields." Witness then denied that she and her husband had had trouble, and the District Attorney, referring to some portion of the letter — which portion is not shown in the bill — asked what she meant by that, to which witness replied that they had been on a hunting trip and that she had fallen and gotten hurt. The letter was not introduced in evidence and none of the contents went to the jury except that contained in the quotation above set out.
Upon further consideration we have determined that the letter in question was a privileged communication and was not usable by the state for the purpose of impeaching the wife. (Art. 714, C. C. P. 1925); Hearne v. State, 50 Tex.Crim. Rep.,97 S.W. 1050; Gross v. State, 61 Tex.Crim. Rep.,135 S.W. 373; Adams v. State, 94 Tex.Crim. Rep., 252 S.W. 537. While this is true, the error complained of does not appear *Page 413 
to have been prejudicial to appellant such as was manifest in the Adams case, last cited. There was nothing in the expression from the letter embraced in the District Attorney's question which to our minds indicated that witness had separated from appellant or that was inconsistent with her explanation about it, or with her evidence given on the trial. While the use of the letter was improper, we cannot bring ourselves to believe that it was of such prejudicial character as will justify a reversal of the judgment; hence, appellant's motion for rehearing will be overruled.
Overruled.